Opinion by
Mr. Chief Justice Paxson,
We think the plaintiffs were entitled to judgment for want of a sufficient affidavit of defence. The claim of the plaintiffs was for rent due under a lease under seal. The amount of the rent is not in controversy, but the defendants allege in their affidavit of defence that they had leased the premises for the purpose of a morocco manufactory and that the said building “ was totally unfit for the purpose for which the lessees rented tire same, and to which use and purpose the lease restricted them ; that it became untenantable and dangerous. That the lessees requested the lessor to strengthen the building so that they could conduct their business of morocco manufacturing therein. That in compliance with this request the lessor had the building examined by competent builders, and she informed this deponent on September 3, 1891; that it was not practicable ,to do anything in the way of strengthening the said building, owing to its old age and dilapidation, and that any money spent in this direction would be simply thrown away, and that she had decided to do nothing in the matter. Acting on this information, and on the increasing danger of remaining on the premises from the bulging and cracking of the walls, and the impossibility of occupying it for the purpose limited by the lease, the lessees were compelled to vacate said building to prevent probable loss of life.”
The defendants took possession of their property under their lease and occupied it as a morocco manufactory for some three or four years, and then vacated it during the term, for the reasons stated in their affidavit. They had full opportunity, for anything that appears, to examine the property before they leased it and judge for themselves as to its fitness for their *630business. It ought by this time to be understood that a landlord is not bound to make repairs to demised premises unless he covenants to do so. In this case there was not only no covenant on the part of the landlord to repair, but there was an express covenant on the part of the lessees to do so in the following words: “ And it is hereby expressly understood and agreed that the said lessee shall be bound to make at his own cost and expense all necessary improvements and repairs, and in case of fire shall be relieved from payment of rent during the period of rebuilding.”
Under these circumstances, the defendants had no right to call upon the plaintiffs to repair the building. It was their own folly, if the fact be so, to lease a building that was in such a dilapidated condition as not' to answer their purpose during the extent of the term.
The order of the court below is reversed, and the record remitted with directions to enter judgment for the plaintiffs unless other sufficient cause be shown as provided in the act of assembly.